 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                           2:17-CR-00053-JAM
13                 Plaintiff,
                                                         STIPULATION AND ORDER FOR
14          v.                                           CONSOLIDATED ANCILLARY HEARING
                                                         AND BRIEFING SCHEDULE
15   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
16   PAUL FOURNIER,
     ROBERT LAUTENSLAGER,
17   JEFFEREY REILLEY, and
     JORGE EGUILUZ,
18
                   Defendants.
19

20

21          The United States of America through its undersigned counsel, Kevin C. Khasigian, Assistant

22 United States Attorneys, and counsel for Petitioner National Union Fire Insurance Company of

23 Pittsburgh, Pa. (“National Union”), Katherine Musbach, respectfully request that the Court schedule a

24 consolidated ancillary hearing on Petitioner’s filings [ECF Nos. 80 and 107] for January 14, 2020 at 9:15

25 a.m. Subject to the Court's approval, the United States and Petitioner National Union further propose the

26 following briefing schedule: the Government to respond 14 days prior to the sentencing hearing

27 scheduled on January 14, 2020, and Petitioner to reply no later than 7 days thereafter. The ancillary

28
                                                        1                 Stipulation and Order re Ancillary Hearing and
                                                                          Briefing Schedule
 1 hearing date and associated briefing schedule are requested to sync the ancillary litigation and sentencing

 2 proceedings for the defendants who are connected to the underlying forfeiture, including defendant Paul

 3 Fournier, whose sentencing is scheduled for January 14, 2020. This is a multi-defendant case involving

 4 various seized assets and potential third party interests, thus the above request will allow the parties to

 5 coordinate ancillary proceedings for any assets forfeited from co-defendants in this case.

 6          WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 7 Petitioners hereby stipulate that the ancillary hearing be scheduled on January 14, 2020 at 9:15 a.m.,

 8 the Government to respond 14 days prior, and Petitioner to reply 7 days following any opposition.

 9

10 Dated: 11/25/2019                                      McGREGOR W. SCOTT
                                                          United States Attorney
11

12                                                 By:    /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
13                                                        Assistant U.S. Attorney
14
     Dated: 11/22/2019
15                                                 By:    /s/ Katherine Ann Musbach
16                                                        KATHERINE ANN MUSBACH
                                                          Counsel for Petitioner National Union
17                                                        (Approved via email)
18

19
                                                      ORDER
20

21          IT IS SO ORDERED.

22 Dated: 11/25/2019                                              /s/ John A. Mendez____________
                                                                  JOHN A. MENDEZ
23                                                                United States District Court Judge

24

25

26

27

28
                                                          2                  Stipulation and Order re Ancillary Hearing and
                                                                             Briefing Schedule
